  Case 9:19-mj-08365-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 1 of 6

AO91(Rev.08/09)Cri
                 minalComplaint                                                     FILED B
                              U NITED STATES D ISTRICT C O RT
                                                      forthe                                  Atls 29 2219
                                           Southern DistrictofFlorida                       ANGELA :, Noat:
                                                                                           ct-ea. u. .
                                                                                           s.D,og asx,oj s.
                                                                                                          r c.r
                                                                                                       -
                                                                                                         w qa.
              UnitedStatesofAmerica                                                                         '       .j
                                                                                                                     .


                                                               C aseN o. 19-8365-8ER
      Tyreese S.Buchannon,a/k/a ''
                                 Youngin,'




                                            CRIM INAL COM PLAINT

       1,thecomplainantin thiscase,state thatthefollowing istrueto thebestofmy knowledge and belief.
Onoraboutthedatets)of             August23and27,2019       inthecounty of                 Palm Beach              inthe
  Southern     Districtof             Florida      ,thedefendantts)violated:
          CodeSection                                              OffenseDescrktion
Title 21,Uni
           ted States Code,            Distributi
                                                on ofa Controlled substance,nam el
                                                                                 ya mi
                                                                                     xture and substance
Section841(a)(1)                       containing adetectable amountofheroin,a Schedule Icontrolled substance,
                                       inviolationofTitle21,Uni
                                                              tedStatesCode,Section841(a)(1).




      Thiscriminalcomplaintisbased on thesefacts:
SeeAttached Affidavit




       W Continuedontheattachedsheet.

                                                                           i d;J' k
                                                                                '
                                                                                ..jri.       .       -
                                                                                                     ...
                                                                                Complainant'
                                                                                           ssignature

                                                                      Joseph C.Verneer.IV,DEA SpecialAqent
                                                                                 Printed nameand title

Sworn to before meand signed in my presence.                                                            y'Mx
                                                                                                 '           *
                                                                                                           ..e

Date: rhr/,,                                                   y              F.,;'
                                                                                      Judge'
                                                                                           ssignature

City and state:             W estPalm Beach,FL                          Bruce Reinhart,U.S.Maqistrate Judge
                                                                                 Printednameand title
 Case 9:19-mj-08365-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 2 of 6


                                            A FFIDA V IT
                                                 (?F
                                      SPEC IA L A G EN T
                                  JO SEPH C .V ER N EE RU IV
                         D RU G EN FO R C EM EN T A D M IN ISTR ATIO N
                        U NITED STA TES DE PA RTM EN T O F JU STIC E

       1,Joseph C .Venzeer,lV ,being duly swonz,depose and state asfollow s:

              lam a SpecialAgent(SA)with the Drug EnforcementAdministration (DEA)United
StatesDepartmentofJustice(DOJ),currentlyassignedto theM iamiFieldDivision,W estPalm Beach
DistrictOffice,in W estPalm Beach,Florida. Assuch,lam an investigativeorlaw enforcementofficer

oftheUnited StateswithinthemeaningofTitle 18,United StatesCode,Section 2510(7),inthatlam
em pow ered by 1aw to conductinvestigations of,and to m ake arrests for,offenses enum erated in Title

18,UnitedStatesCode,Section 2516(1)(e)andTitle21,UnitedStatesCode.
       2.     lhave been a SA with the D EA since February 21,2016. Priorto m y em ploym entw ith

D EA ,l served as a Federal A ir M arshal w ith the FederalA ir M arshal Service in the N ew Y ork and

M iam iField O fticefrom M arch 2009 to Febnzary 2016.lnm currently assigned to investigationsdealing

w ith all aspects of im portation,m anufacturing, and distribution of illegal dnlgs,to include,but not

lim ited to,heroin,fentanyl,cocaine hydrochloride and cocaine base com m only referred to as lûcrack''

cocaine.

       3.     W hile em ployed w ith the DEA ,l have received ongoing training to include classes in

Basic Telecom m unication Exploitation,Internet Telecom m unication Exploitation and W ire and O ral

Telecom m unication lnterceptions. A sa SA w ith theD EA ,1have conducted investigationsof,and have

been instructed in investigative techniques concem ing the unlaw ful distribution of illegal narcotics,

possession w ith intent to distribute controlled substances, im portation of illegal narcotics, use of

com m unication facilities to conduct illegalnarcotics transactions,m aintaining places for pum oses of

m anufacturing,distributing orusing controlled substances and conspiraciesto com m itthese offenses,in

violation of Title 21, United States Code Sections 841(a)(1), 843(b), 856, 846, 952,and 963,
 Case 9:19-mj-08365-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 3 of 6


respectively.Basedupon thisexperience,and through theexperienceofotheragentsand detectiveswith

num erous years of experience,I have also becom e well versed in the m ethodology utilized in illegal

narcotics trafficking,the specific type oflanguage used by illegalnarcotics traffickers,and the unique

pattenzs em ployed by narcotics organizations.        have also participated in physical surveillances,

electronic surveillances,and w ire surveillances. A dditionally,1 have arrested individuals for various

dnlg violationsand have spoken with a numberofdrug dealers,dnlg users,and infonnantsconcerning

the m ethods and practices ofdrug traftickers. A s a resultof m y 1aw enforcem ent experiences,and the

experience of other agents and detectives lhave w orked w ith in dealing w ith dnlg traffickers,I have

found thatthey rarely speak openly about their illegalnarcotics transactions. Instead,they use coded

language to disguise their conversations about illegalnarcotics transactions and also com m unicate via

textm essages.

                                         Purpose ofthis Affidavit

        4.        The inform ation in this aftidavitispersonally known to m e or has been provided to m e

by other law enforcem ent ofticers either in person or through a review of their reports. The lim ited

purpose of this affidavit is to establish probable cause for the arrestofTyreese BU CHAN N ON ,a/k/a

çsY oungin''forhaving com m itted the crim inaloffense ofD istribution ofa Controlled Substance,nam ely

a m ixture or substance containing a detectable am ountofheroin,a Schedule Icontrolled substance,in

violation ofTitle21,United StatesCode,Section 84l(a)(1). Accordingly,thisaffidavitdoesnotset
forth every fact that is know n to m e, or other officers, regarding Tyreese BU CH AN NO N , a/k/a

(éljrOlm gl
          *n.5,

                         C ontrolled Purchases ofH eroin from Tvreese B UC H A N N O N

                  On A ugust23,2019,a Palm Beach County Sheriff's Office agentacting in an undercover

capacity (Uc)setup a controlled purchase ofheroin from TyreeseBUCHANNON,a1Va lûYoungin''
(BUCHANNON). TheUC wasprovided $100.00 U.S.currency to complete thepurchase. TheUC
 Case 9:19-mj-08365-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 4 of 6


called BUCHANNON to setup a place and tim e to purchase $100.00 of heroin. The UC and
BU CH AN N ON agreed to m eetat the Boston M arketrestaurantlocated in W estPalm Beach,in Palm

Beach Cotm ty,w ithin the Southern District ofFlorida. The U C drove to the prearranged location and

called BU CHAN N O N . A n unidentified fem ale answ ered the phone and told the U C thata black N issan

sedan w ould arrive shortly. Approxim ately 20 m inutes later,a black N issan bearing a Florida license

platewithassignednumberLSZS68(TARGET VEHICLE),arrivedtothemeetlocation.
       6.     BU CH AN N ON exited the driver seat ofthe TA RG ET V EH IC LE and opened the front

passenger door of the U C vehicle. During a video-recorded m eeting,B UCH AN NO N gave the U C a

piece of a brow n paper bag,w hich contained a num ber of clear gel capsules containing a pow dery

substance ofsuspected heroin w ith an approxim ate gross w eightof 5.6 gram s. Based upon m y training

and experience,l know thatthis type of clear gel capsules are com m only used by drug traftickers to

distribute heroin. The UC gave BUCHANNON the $100.00 in U.S.currency.BUCHANNON then
exited the U C vehicle and the U C leftthe area. The capsules containing the pow dery substance w ere

laterfield-tested,w hich resulted in a positive resultforthe presence ofheroin.

              On A ugust27,2019,atapproxim ately 12:21 p.m .,the U C received a textm essage from

BU CH AN N ON ,who agreed to m eetthe U C near the Palm Beach M all,located on Palm beach Lakes

Boulevard,W estPalm Beach,within the Southern DistrictofFlorida,to selltheU C $100.00 ofheroin.
A tapproxim ately 3:56 p.m .,law enforcem entsurveillance agents observed BUCH AN N ON driving the

TA RGET VEHICLE as he arrived to the Palm Beach M all. BUCH AN N ON parked the TA RG ET

VEHICLE nextto the UC vehicle. BU CH AN N ON then exited the TA RG ET V EHIC LE,opened and

closed the TA RG ET V EH ICLE'S trurlk,and then entered the U C vehicle.

       8.     During a video-recorded m eeting,BU CHA N N ON handed the U C six cleargelcapsules

containing a white powdery substance. ln return,the UC gave BUCHANNON the $100.00 in U.S.
currency. Thereafter,BU CH AN N ON exited the U C vehicle,returned to the TAR GET V EHICLE,and
    Case 9:19-mj-08365-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 5 of 6


leftthe area.The U C then leftthe area asw ell. Later,the capsulespurchased from BU CH AN N ON w ere

tield tested w hich resulted in a positive result for the presence of heroin, a Schedule 1 controlled

substance.

                 On A ugust28,2019,BU CH AN N ON again agreed to m eet with the U C to sellthe U C

$100.00wol'thofheroin.W henBUCHANNON arrivedtotheprearrangedm eetlocation,agentsarrested
BUCHANNON . During the course arresting BUCHAN NON,law enforcementlocated and seized

approxim ately 12 clear gel capsules containing a pow dery substance from the TA RGET VEH ICLE.

Later,the capsules located in the TA RG ET V EH ICLE w ere tield tested w hich resulted in a positive

resultforthe presence ofheroin,a Schedule lcontrolled substance.

                                             C onclusion

         10. Therefore,based on the factsand infonuation setforth in thisaffidavit,Irespectfully

subm itthatthere is probable cause to believe that on A ugust 23,2019,and again on A ugust27,2019,

Tyreese BUCH AN N ON did com m it the crim inal offense of D istribution of a Controlled Substance,

nam ely a m ixture or substance containing a detectable am ount of heroin, a Schedule I controlled

substanceinviolationofTitle21,United StatesCode,Section841(a)(1).
                                        FU R TH ER Y O UR AFFIAN T SA ITH N A U G HT.


                                         .   W-
                                                    6 >..m -
                                           SEPH C .V ERN EER IV
                                        SPECIA L A G EN T
                                        D RU G EN FORCEM EN T A DM IN ISTR ATION


                     T
sworntoandsubscribedbefbre/ethisJ? dayofAugust,2019,atwestPalm Beach,Florida.
                                 )'


             .   z
/                x' ,
                    '           '
BRU CE R EINH A RT
UN ITED STA TES M A G ISTRATE JU D GE
Case 9:19-mj-08365-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 6 of 6



                              UN ITED STA TES DISTRICT CO U RT
                              SOU THERN DISTRICT OF FLOR IDA

                                    Case N o. 19-8365-8E11

 UN ITED STA TES OF AM ERICA

 V S.

 Tyreese S.Buchalm on,a/k/a ktYoungin,''
            D efendant.


                                 CR IM INA L CO V ER SH EE T


        D id thism atteroriginate from am atterpending in the United StatesAttorney'sO ffice prior
        toAugust9,2013 (M ag.JudgeAliciaValle)?                Yes       X     No
 2.     D id thism atteroriginate from a m atlerpending in the N orthern Region ofthe U nited
        StatesAttorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?
               Y es       X    No


                                             Respectfull subm itted,

                                             A Rl A FA JA RD O OR SH N
                                             UN ED STA TES TO         Y


                                      BY :
                                             JE IFE C. U C
                                             A SS     N      E S TES A TTORN EY
                                             Florid Bar o.171 0
                                             500 .A u ralian enue,Suite 400
                                             W e Pa1 Be ,FL 33401-6235
                                             Te1:(561) -8711
                                             Fax.(561 20-8777
                                             Jennier.Nucci@usdoi.gov
